Citation Nr: 0946474	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
right elbow fracture residuals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, denied the current 
appellate claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  Further, he submitted additional evidence at 
this hearing, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).

As an additional matter, the Board notes that the Veteran 
also perfected an appeal on the issue of entitlement to a 
rating in excess of 10 percent for his service-connected 
hypertension.  However, he withdrew this appellate issue at 
his October 2009 Board hearing.  See 38 C.F.R. § 20.204 
(2009).

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  However, in this case the Veteran 
has not contended he is unemployable due solely to his 
service-connected right elbow disorder.  Moreover, competent 
medical evidence is of record from the most recent VA 
examination of April 2008 that he should not be considered 
unemployable due to the right elbow disorder.  Therefore, 
this issue is not presently before the Board for 
adjudication.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected right elbow disorder is 
not manifested by ankylosis; flexion limited to 90 degrees or 
less; extension limited to 75 degrees or more; flail joint; 
nonunion of the radius and/or ulna; impairment of the ulna or 
marked deformity; impairment of the radius with marked 
deformity; limitation of pronation with motion lost beyond 
the last quarter of the arc; or loss of supination or 
pronation due to bone fusion.


CONCLUSION OF LAW

The criteria for a rating in excess of the Veteran's service-
connected right elbow fracture residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5207-5211 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a December 2005 letter, 
which is clearly prior to the March 2006 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification via a March 2006 letter, followed by 
readjudication of the appellate claim by a January 2009 
Supplemental Statement of the Case which "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his current appellate 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the October 2009 Board hearing.  Nothing indicates the 
Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Although he 
identified recent treatment of his right elbow at a VA 
facility, to include an X-ray report, he submitted these 
records for consideration.  Moreover, he was accorded VA 
medical examinations regarding this case in January 2006 and 
April 2008.  The Veteran has not identified any inaccuracies 
with the findings on these examinations or prejudice therein.  
Moreover, at his October 2009 hearing he indicated that his 
current range of motion of the right elbow was the same as 
that of the April 2008 examination; i.e., he indicated the 
right elbow had not increased in severity since that 
examination.  See Transcript p. 3.  Accordingly, the Board 
finds that these examinations are adequate for resolution of 
this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected right elbow disorder is 
currently rated 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5207-5211.  (A hyphenated Diagnostic 
Code is used when a rating under one Diagnostic Code requires 
use of an additional Diagnostic Code to identify the basis 
for the evaluation assigned.).  The Veteran's right arm is 
documented to be his "major" arm for the purposes of applying 
the rating criteria.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I. 

Diagnostic Code 5205 provides that ankylosis of the major 
elbow is to be rated as follows: for favorable ankylosis of 
the elbow at an angle between 90 degrees and 70 degrees, 40 
percent; for intermediate ankylosis of the elbow, at an angle 
of more than 90 degrees, or between 70 degrees and 50 
degrees, 50 percent; for unfavorable ankylosis of the elbow, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation, 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the major 
forearm limited to 110 degrees is rated as noncompensable (0 
percent) disabling; limited to 100 degrees is rated 10 
percent disabling; limited to 90 degrees is rated 20 percent; 
limited to 70 degrees is rated 30 percent disabling; limited 
to 55 degrees is rated 40 percent disabling; and limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5207 provides that extension of the major 
forearm limited to 45 degrees is rated 10 percent; limited to 
60 degrees is rated 10 percent; limited to 75 degrees is 
rated as 20 percent; limited to 90 degrees is rated 30 
percent; limited to 100 degrees is rated 40 percent; and 
limited to 110 degrees is rated 50 percent.  38 C.F.R. § 
4.71a.

Diagnostic Code 5208 provides that major forearm flexion 
limited to 100 degrees with forearm extension limited to 45 
degrees is rated 20 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side.  
Flail joint of the elbow is rated 60 percent disabling for 
the major side.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side; nonunion of the ulna in 
the lower half is rated 20 percent for the major side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 
inch (2.5cms) or more) and marked deformity is rated 40 
percent for the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the major side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling for the major side; 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent disabling for 
the major side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Under this Code, 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side.  Limitation of 
pronation with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation, is rated 20 
percent disabling for the major side; limitation of pronation 
with motion lost beyond the middle of arc is rated 30 percent 
disabling for the major side.  Loss of supination or 
pronation due to bone fusion, with the hand fixed near the 
middle of the arc or moderate pronation, is rated 20 percent 
disabling for the major side; loss of supination or pronation 
due to bone fusion, with the hand fixed in full pronation, is 
rated 30 percent disabling for the major side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side.  38 C.F.R. 
§ 4.71a.

In this case, the Board acknowledges that the Veteran's 
service-connected right elbow disorder is manifested by 
complaints of pain.  However, the issue is whether his pain 
is of such severity as to result in impairment that satisfies 
the criteria for a rating in excess of 10 percent.  As 
detailed below, the Veteran's service-connected right elbow 
disorder is not manifested by ankylosis; flexion limited to 
90 degrees or less; extension limited to 75 degrees or more; 
flail joint; nonunion of the radius and/or ulna; impairment 
of the ulna or marked deformity; impairment of the radius 
with marked deformity; limitation of pronation with motion 
lost beyond the last quarter of the arc; or loss of 
supination or pronation due to bone fusion.  As such, he is 
not entitled to a rating in excess of 10 percent under any of 
the potentially applicable Diagnostic Codes.

Initially, the Board notes that the Veteran has never been 
diagnosed with ankylosis, to include the January 2006 and 
April 2008 VA medical examinations.  The Board further notes 
that ankylosis is defined as "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Here, as detailed below, the 
medical examinations indicate normal range of motion for the 
right elbow; i.e., the evidence does not indicate immobility 
and consolidation of the right elbow.  Therefore, Diagnostic 
Code 5205 is not for consideration in the instant case.

With respect to Diagnostic Codes 5206 to 5208 and 5213, which 
are based upon limitation of motion, the Board observes that 
despite the Veteran's complaints of pain he has not been 
shown to have limitation of the right elbow to the extent 
necessary for a rating in excess of 10 percent.  In fact, the 
record indicates normal range of motion for the Veteran's 
right elbow.  For example, the January 2006 VA medical 
examination, in pertinent part, noted what is considered 
normal range of motion for the elbows, and found that 
extension, flexion, supination, and pronation of the right 
elbow were all within normal limits.  It was estimated that 
after repetitive use of the right elbow and upper extremity, 
the range of motion of the right elbow extension could 
decrease to -10 degrees, flexion to 130 degrees, pronation 
and supination to 70 degrees.  Similarly, the April 2008 VA 
examination found that the Veteran's elbows extended to 0 
degrees, and bilaterally flex to 140 degrees, with supination 
at 85 degrees and pronation at 80 degrees.  Moreover, there 
was no crepitation, warmth, and no effusion.  Three 
repetitive movements with active and passive range of motion 
did not reveal any reducation in joint excursions, weakness, 
fatigability, pain or lack of coordination.  The examiner 
further stated that the Veteran's physical examination was 
fairly unremarkable; range of motion was normal; and DeLuca 
score was 0.  As such, he does not have any impairment of the 
right elbow that would warrant a rating in excess of 10 
percent under any of these Diagnostic Codes.

Regarding Diagnostic Codes 5209 to 5212, the Board finds that 
the radiographic and other evidence does not support a rating 
in excess of 10 percent under these Codes either.  For 
example, even prior to the current appeal, a November 2000 VA 
medical examination found based upon physical examination and 
X-ray studies that the facture was well-healed and in good 
alignment, even though there was some evidence of spur 
formation and perhaps joint thinning.  A subsequent VA 
examination of February 2004 noted that X-rays showed healing 
of the old fracture without residuals; and no deformity.  
There was no indication of flail joint, nonunion of the 
radius and/or ulna, nor marked deformity of the right elbow 
on the January 2006 or April 2008 VA examinations.  X-rays 
taken of the right elbow in January 2007 did indicate mild 
traumatic changes were present in the right elbow with 
retained pins and wire fragments, but they were well buried 
in the bone.  The April 2008 VA examination noted that 
radiographs of the right elbow were compared to those January 
2007, that a fine rod was seen passing through the olecranon 
process into the proximal medullary ulna, a wire was noted, 
and no interval change was seen.  The most recent X-ray 
report of September 2009 noted that three views of the right 
elbow were compared to April 2008, and there was no change in 
the rod and wire in the olecranon process; no acute osseous 
abnormality seen; and no soft tissue abnormality seen.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under any of the potentially 
applicable Diagnostic Codes at any time during the pendency 
of this case.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).  In this case, the record does reflect the 
Veteran has a residual right elbow scar.  However, the 
Veteran has not been assigned a separate compensable rating 
for this scar, and the record does not reflect he satisfies 
the criteria for such a separate rating.  For example, the 
January 2006 VA examination described the scar as well-
healed.  The April 2008 VA examination noted that it was 13 
cm in length, longitudinal to the plane of the right elbow, 
overall width was 1.1 cm.  There was no keloid formation, 
underlying adherence or erythema, drainage or warmth.  In 
short, the scar is not deep, shown to cause limitation of 
motion or to cover an area of 6 square inches or greater.  
Thus, the criteria for a compensable rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 are not 
satisfied.  In addition, the Veteran is not shown to have a 
superficial scar measuring 144 square inches or greater to 
warrant a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Finally, the postoperative scar is not 
shown to be unstable with frequent loss of skin over the 
scar, demonstrably painful on examination, or resulting in 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  The Veteran's complaints of pain have been 
noted.  However, this pain has been associated with and 
considered in adjudication of the service-connected right 
elbow fracture residuals, as has any limitation of motion.  
Consequently, the criteria for a compensable rating for the 
residual scar has not been satisfied.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Although the RO did include the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b), in the 
March 2006 rating decision and September 2006 Statement of 
the Case, the RO did not then or at any other time adjudicate 
the matter of the Veteran's entitlement to an extraschedular 
rating.  Moreover, the Veteran has never raised the matter of 
his entitlement to an extraschedular rating, nor identified 
any factors which may be considered to be exceptional or 
unusual regarding the service-connected right elbow disorder.  
The Board therefore is without authority to consider the 
matter of extraschedular ratings.  Nevertheless, the Veteran 
is free to raise this as a separate issue with the RO if he 
so desires.

For the reasons stated above, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right elbow fracture residuals.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for service-connected 
right elbow fracture residuals, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


